NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 JUAN GUTIERREZ-GALINDO, AKA                     No.    15-72592
 Juan Guiterrez,
                                                 Agency No. A205-528-216
                 Petitioner,

   v.
                                                 MEMORANDUM*
 DANA BOENTE, Acting Attorney General,

                 Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

   Juan Gutierrez-Galindo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We deny the petition for review.

   The agency did not abuse its discretion in denying for lack of good cause

Gutierrez-Galindo’s motion for a continuance to request that the U.S. Department

of Homeland Security (“DHS”) reconsider its prior denial of his request for

prosecutorial discretion. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011)

(“[A]n IJ ‘may grant a motion for continuance for good cause shown.’” (citation

omitted)). Gutierrez-Galindo provided no evidence to support his contention that

the agency would change its decision issued only two months prior, and the basis

for the motion remained merely a speculative possibility at the time of his final

removal hearing. See id. (“[T]he IJ [is] not required to grant a continuance based

on . . . speculations.”).

   The record does not support Gutierrez-Galindo’s contention that the IJ failed to

provide sufficient reasoning. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010).

       PETITION FOR REVIEW DENIED.




                                          2                                    15-72592